DETAILED ACTION
	Claims 1-12 and 14-16 were/stand cancelled.  Claims 13 and 17-18 were amended.  Claims 19-27 were added.  Claims 13 and 17-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14792860, filed on July 7 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6 2020 was considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities: the claims recite the abbreviations TNF and LT.  When an abbreviation is used in a claim set, it should be defined the first time it appears in the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 13, 17-18, 20-21 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Del Curto et al. (USPGPUB No. 20070248674, cited on PTO Form 1449) as evidenced by Roulier et al. (US Patent No. 6303108) and Jarvis, Jr. et al. (US Patent No. 4495288) in view of Serno et al. (Advance Drug Delivery Reviews, 2011).
Applicant Claims
	The instant application claims a method of stabilizing a protein, comprising including the protein in a gel preparation which comprises at least one cyclic molecule and at least one linear molecule, wherein the at least one cyclic molecule comprises an α-cyclodextrin or a γ-cyclodextrin and the at least one linear molecule comprises a polyethylene glycol or a poloxamer and wherein the protein is a protein for medical use and is selected from the group consisting of an antibody, a fused protein, a cytokine and an atrial natriuretic polypeptide.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Del Curto et al. is directed to hydrogel interferon formulations.  Claimed is a composition comprising an interferon and a poloxamer hydrogel (claim 1).  A specific interferon claimed is IFN-beta (claim 2).  The composition further comprises a solid-gel temperature transition modifier which is trehalose or cyclodextrin (claim 28).  Interferons are cytokines (paragraph 0012).  Poloxamers possess good wetting, anti-foaming and solubilizing properties and are commonly used for pharmaceutical and medical purposes as drug delivery vehicles (paragraph 0006).  Poloxamer 407 gels have been poloxamer, interferon and PEG (Lutrol E400) in 2.6% (i.e. 26 mg/ml) (paragraphs 0139-0144). The range of interferon in the formulation includes concentrations from about 1.0 µg/ml to about 50 mg/ml although lower and higher concentrations are operable and are dependent on the intended delivery vehicle or route of administration (paragraph 0085).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Del Curto et al. teaches a combination of poloxamer, interferon and polyethylene glycol (PEG) and suggest cyclodextrins can be included, Del Curto et al. does not expressly teach this combination.  While Del Curto et al. teaches a stable gel and suggest that poloxamers have been found to enhance the stability of proteins loaded into the gel matrix, Del Curto et al. does not expressly teach cyclodextrins do this as well.  These deficiencies are cured by Serno et al.
	Serno et al. is directed to protein stabilization by cyclodextrins in the liquid and dried state.  It is taught that maintaining stability throughout the life cycle of a therapeutic formulation is a very demanding ask considering the multitude of degradation pathways proteins can undergo.  These degradation pathways are usually divided into either chemical or physical instability.  Protein aggregation is considered the most problematic as it can occur at almost any stage of production, processing, storage 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Del Curto et al. and Serno et al. and utilize α- or γ-cyclodextrin in combination with the poloxamer hydrogel of Del Curto et al.  One 
	Regarding the claimed concentration of the protein, Del Curto et al. teaches that  the interferon can be present in amount from 1.0 µg/ml (0.001 mg/ml) to about 50 mg/ml but higher amounts can be utilized.  This corresponds to concentrations of 0.0001 % to about 5% w/v.  Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Regarding claim 21, Del Curto et al. teaches IFN-beta.  As evidenced by Jarvis, Jr. et al., IFN-beta has a molecular weight on the order of 21,000 daltons (column 10, lines 35-37).  
Regarding the claimed concentrations of the cyclodextrins, Del Curto et al. and Serno et al. teach overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Additionally, Serno et al. recognizes that the amount of cyclodextrin changes depending the protein.  Thus, Serno et al. recognize that the concentration of the cyclodextrin needs to be manipulated depending on the type of 
Regarding claim 26, Del Curto et al. teaches Lutrol E400.  As evidenced by Roulier et al., Lutrol E400 is PEG 400 i.e. a molecular weight of 400 (column 5, lines 5-9). 
Regarding claim 27, Del Curto et al. teaches a stabilized hydrogel.  Serno et al. teaches stabilize proteins against aggregation.  Thus, the same type of stabilization is suggested by the cited prior art.  

Claims 13 and 17-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Del Curto et al. as evidenced by Roulier et al. and Jarvis, Jr. et al. in view of Serno et al. as applied to claims 13, 17-18, 20-21 and 23-27 above and in further view of Schilling et al. (US Patent No. 20050084933), Bartee et al. (Current Opinion in Microbiology, 2008) and Decoster et al. (The Journal of Cell Biology, 1998) as evidenced by Shepard et al. (US Patent No. 4963354).

Applicant Claims
	The instant application claims the fused protein is TNF-alpha/LT-alpha fused protein.
	The instant application claims the molecular weight of the included protein is not less than 40,000 Da.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Del Curto et al. and Serno et al. are set forth above. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Del Curto et al. does not teach the inclusion of a TNF-alpha/LT-alpha fused protein.  However, this deficiency is cured by Bartee et al., Schilling et al. and Decoster et al. as evidenced by Shepard et al.
	Bartee et al. is directed to tumor necrosis factor and interferon: cytokines in harmony.  It is taught that individually tumor necrosis factor and the various interferons frequently display strong antiviral activity.  Certain combination of these cytokines, however, induce a synergistic antiviral state which is distinct from that induced by either one alone (abstract and conclusions).  
	Schilling et al. is directed to a product quality enhancement in mammalian cell culture processes for protein production.  Examples of glycoproteins that can be produced by the methods taught include cytokines, cytokine receptors, growth factors, etc. including fusion or chimeric proteins.  These include interferons, tumor necrosis factor (TNF-alpha and TNF-beta), etc. (paragraph 0157).  
	Decoster et al. is directed to autocrine tumor necrosis factor (TNF) and lymphotoxin (LT) α differentially modulate cellular sensitivity to TNF/LT-α cytotoxicity in L929 cells.  It is taught that TNF and LT are related cytokines.  They exert similar biological activities (page 2057, first paragraph).  
	Shepard et al. is directed to the use of tumor necrosis factor (TNF) as an adjuvant.  It is taught that TNF-β is also known as lymphotoxin (column 2, lines 31-33).  The molecular weights of TNF-α and TNF-β are indicated and depend on whether denaturing or non-denaturing conditions are utilized.  The molecular weight range from 17,000 to 60-70,00 (column 2, lines 46-61).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Del Curto et al., Serno et al., Bartee et al., Schilling et al. and Decoster et al. and utilize a TNF-alpha/LT-alpha fusion protein in combination with the interferon of Del Curto et al.  Firstly, one skilled in the art would have been motivated to utilize TNF as it is known to possess antiviral activity like interferon and that in certain situations the antiviral activity is synergistic as taught by Bartee et al.  Thus, both are taught for the same purpose and their use together would be advantageous.  One skilled in the art would have been motivated to utilize a fusion protein as both TNF-α and TNF-β have similar activity as taught by Decoster et al.  Since one skilled in the art would be apprised on how to make fusion proteins of these two cytokines as taught by Schilling et al. there is a reasonable expectation of success.
	Regarding claim 22, based on the disclosed molecular weights of TNF-α and TNF-β by Shepard et al., it would be expected that the fusion protein would have a molecular weight not less than 40,000 Da.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616